PENDLETON, President.
Delivered the resolution of the Court to the following effect:
*495The plaintiff’s counsel seems to have thought, that as there was no penalty to cover the interest, it could not be recovered under the act of Assembly, although the interest was promised; but, could only be given in damages; and so declares for the debt, and lays his damages for nonpayment. Whether he was mistaken or not, is doubtful; though the practice is, to claim and recover the interest with the principal. Yet, since the defendant is not injured, but benefitted by the alteration, he has no right to complain of it as an error, if it be one.*
Conditions performed, to a specialty for payment of money, amounts to the general issue of payment.
/Supersedeas denied.

[* Smith v. Harmanson, 1 Wash. 6 ; Pendleton v. Vandevier, Ib, 381.]